DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 11-12, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US-20170161772-A1) in view of Papadimitriou et al. (“Optimal multi-scale patterns in time series streams”).
Regarding Claim 1,
Xu (US 20170161772 A1) teaches a computer-implemented method of engineering outcome dynamics of a dynamic system that includes one or more multi-scale time-series data sets, the computer-implemented method comprising: 
training a generative model (para [0002] Hybrid approaches are also disclosed, whereby results from ANN and/or SVM techniques may be combined to generate a prediction of viewership information at a specified future point in time.) using each of the one or more … time-series data sets (para [0195] The number of lagged values selected for the experimental evaluation (e.g., number of prior data points per prediction such as 6 or 12) may be selected based on fitting an autoregressive time series model to the training data (e.g., training data time series data or training data samples) to select the best lagged value according to Akaike information criterion.);
providing an optimization problem composed of a likelihood function of the generative model (para [0209] SVMs may be used to predict a time series by performing regression on historical viewership information. An equation describing a support vector machine in accordance with some embodiments of the present disclosure is provided below: 
    PNG
    media_image1.png
    82
    415
    media_image1.png
    Greyscale
 In the function, m is the number of training data x; n is the number of features; λ is the regularization coefficient; y is the output. The first term represents the loss function and the second term represents regularization.) and a score function that reflects a utility of the dynamic system (para [0118] For example, the media guidance application may process the viewer data with the subscription data using the model to generate a value or score that indicates a likelihood of whether the given user will terminate access to a particular service or source.); 
solving the optimization problem so as to determine an influence indicator indicating an influence scheme for influencing the outcome dynamics (para [0209] Like ANNs, SVMs may be used to predict viewership information based on historical viewership information. SVMs may be used to predict a time series by performing regression on historical viewership information. An equation describing a support vector machine in accordance with some embodiments of the present disclosure is provided below: predict viewership (i.e. influence indicator).); and 
providing the influence indicator to an outcome-dynamics influencing system (para [0007] The system may search a database of advertising requests (e.g., including advertising requests of the car company and movie company) for advertising requests that match the predicted viewership information of the retrieved advertising event.).
Xu does not explicitly disclose
using each of the one or more multi-scale time-series data sets
However, Papadimitriou teaches
using each of the one or more multi-scale time-series data sets (Pg. 647, Abs. We introduce a method to discover optimal local patterns, which concisely describe the main trends in a time series. Our approach examines the time series at multiple time scales (i.e., window sizes) and efficiently discovers the key patterns in each.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the time series data of Xu with the method of extracting patterns from time series data of Papadimitriou.
Doing so would allow for capturing optimal patterns using a smaller magnitutde of time and space (Papadimitriou pg. 656; In summary, the streaming approach’s patterns capture all the essential information, while requiring 1–4 orders of magnitude less time and 1–2 orders of magnitude less space.)
Regarding Claim 4,
Xu and Papadimitriou teach the computer-implemented method according to claim 1. Xu further teaches wherein the computer-implemented method is configured for a particular application, and the score function is selected based on the particular application (para [0118]  For example, the media guidance application may process the viewer data with the subscription data using the model to generate a value or score that indicates a likelihood of whether the given user will terminate access to a particular service or source. In particular, a higher score may indicate a higher level of confidence that the user will terminate access to a particular service or source. Based on the score, the media guidance application may generate promotions and advertisements that entice the user to keep the particular service or source indicated by the score as one to which the user will likely terminate access.).
Regarding Claim 7,
Xu and Papadimitriou teach the computer-implemented method according to claim 4. Xu further teaches wherein the particular application comprises a social-media marketing campaign (para [0089] As referred to herein, an “advertising campaign” should be understood to be a plan for targeting advertisements to a target audience, where the plan includes one or more advertising requests, target viewership information for the target audience (e.g., demographic information, a target exposure of the audience to advertising by the advertising campaign, quantified by TRPs or GRPs as discussed below), a campaign completion date (e.g., date at which the advertising campaign should reach the target exposure), and a percentage completion (e.g., a fraction of the target exposure that has been achieved).).
Regarding Claim 8,
Xu and Papadimitriou teach the computer-implemented method according to claim 1. Xu further teaches wherein the particular application comprises event-alert notification (para [0083] Advertisements may also refer to interstitial advertisements that are generated for display during display of a media asset. Each advertisement may be described as an advertising event. As referred to herein, an “advertising event” should be understood to include information about the type of advertisement (e.g., interstitial advertisement, banner advertisement, etc.), time of display of the advertisement (e.g., a time stamp), and context of the advertisement (e.g., related media assets that are contemporaneously displayed).).
Regarding Claim 11,
Xu and Papadimitriou teach the computer-implemented method according to claim 1. Xu further teaches wherein the one or more multi-scale time-series data sets includes video data (para [0198] Several experiments to demonstrate the improvement in accuracy of using ANNs to predict viewership information over conventional approaches such as time series averaging are described in further detail below. The experiments operated on Rovi 2.0 metadata and Nielsen TRP ratings collected over a 13-week period starting from Apr. 27, 2014. The target audience for Nielsen TRP ratings were live+same day for a demographic group of Adults age 18-49. The Broadcast networks evaluated were NBC, ABC, FOX, and CBS.).
Regarding Claim 12,
Claim 12 is the machine-readable storage medium corresponding to the method of claim 1. Claim 12 is substantially similar to claim 1 and is rejected on the same grounds. 
Regarding Claim 15,
Claim 15 is the machine-readable storage medium corresponding to the method of claim 1. Claim 15 is substantially similar to claim 4 and is rejected on the same grounds. 
Regarding Claim 18,
Claim 18 is the machine-readable storage medium corresponding to the method of claim 1. Claim 18 is substantially similar to claim 7 and is rejected on the same grounds. 
Regarding Claim 19,
Claim 19 is the machine-readable storage medium corresponding to the method of claim 1. Claim 19 is substantially similar to claim 8 and is rejected on the same grounds. 

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu/Papadimitriou, as applied above, and further in view of Furukawa et al. ("Parallel grid-based recursive Bayesian estimation using GPU for real-time autonomous navigation.").
Regarding Claim 2,
Xu and Papadimitriou teach the computer-implemented method according to claim 1. 
	Xu and Papadimitriou do not explicitly disclose
wherein the generative model comprises a recursive convolutional Bayesian model (RCBM).
However, Furukawa teaches
wherein the generative model comprises a recursive convolutional Bayesian model (RCBM) (pg. 316; This paper presents the parallelization of grid-based recursive Bayesian estimation (RBE) using a graphics processing unit (GPU) for real-time control of autonomous vehicles. And pg. 318; However, this equation also shows that the computation time for prediction is largely dominated by the size of the convolution kernel.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the predictive model of Xu and Papadimitriou with the of implementing a predictive model of Furukawa.
Doing so would allow for a faster computational speed (Furukawa pg. 317; The RBE, described in Section II, has multiple processes which lend themselves to computational speed-up by parallelization.).
Regarding Claim 13,
Claim 13 is the machine-readable storage medium corresponding to the method of claim 1. Claim 13 is substantially similar to claim 2 and is rejected on the same grounds. 


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu/Papadimitriou/Furukawa, as applied above, and further in view of Strigl et al. ("Performance and scalability of GPU-based convolutional neural networks.").
Regarding Claim 3,
Xu, Papadimitriou, and Furukawa teach the computer-implemented method according to claim 2. 
	Xu, Papadimitriou, and Furukawa do not 
wherein the RCBM uses a convolutional operator that carries out a scale-and-copy task.
However, Strigl et al. teaches (“Performance and Scalability of GPU-based Convolutional Neural Networks”) teaches
wherein the RCBM uses a convolutional operator that carries out a scale-and-copy task (pg. 6; The input is copied to a matrix where the elements of each convolutional kernel form one row (in [19]) or one column (in our implementation [25]). And pg. 6; In this benchmark we scaled the input size of the training patterns fed to a LeNet5. Increasing the input size automatically increases the number of neurons in the convolutional and subsampling layers and the number of trainable parameters (weights, biases).).
It would have been obvious to persons’ having ordinary skill in the art before the effective filing date to combine the RCBM of Xu, Papadimitriou, and Furukawa with the CNN of Strigl et al.
Doing so would allow for a shorter training time (Strigl pg. 2; Therefore, we implemented a high performance library in CUDA to perform fast training and classification of CNNs on the GPU.).
Regarding Claim 14,
Claim 14 is the machine-readable storage medium corresponding to the method of claim 1. Claim 14 is substantially similar to claim 3 and is rejected on the same grounds. 

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu/Papadimitriou, as applied above, and further in view of Yakout et al. (US-20130036119-A1).
Regarding Claim 5,
Xu and Papadimitriou teach the computer-implemented method according to claim 4. 
	Xu and Papadimitriou do not explicitly disclose
wherein the score function is a pattern-matching score function.
However, Yakout (US 20130036119 A1) teaches
wherein the score function is a pattern-matching score function (para [0018] The method merges behavior information from each of a candidate pair of entities to be matched. If the two behaviors seem to complete one another in the sense that stronger behavioral patterns (such as consistent repeated patterns, for example) become detectable after the merge, then this provides a strong indication that the two entities are, in fact, the same. And para [0019] Given two sets of entities {A.sub.1, . . . , A.sub.N.sub.1} and {B.sub.1, . . . , B.sub.N.sub.2}, where for each entity A (and similarly for B) there exists a transaction log {T.sub.1, . . . , T.sub.n.sub.A}, a method according to an example returns the most likely matches between entities from the two sets in the form of A.sub.i,B.sub.j,S.sub.m(A.sub.i,B.sub.j), where S.sub.m(A.sub.i,B.sub.j) is a matching function. Given entities A,B (and their transactions), the matching function returns a score reflecting the extent to which the transactions of both A and B correspond to the same entity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the score function of Xu and Papadimitriou pattern-matching score function of Yakout.
Doing so would allow for merging two patterns that are substantially the same (Yakout para [0018]).
Regarding Claim 16,
Claim 16 is the machine-readable storage medium corresponding to the method of claim 1. Claim 16 is substantially similar to claim 5 and is rejected on the same grounds. 

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu/Papadimitriou, as applied above, and further in view of Joshi et al. (US-20140025420-A1).
Regarding Claim 6,
Xu and Papadimitriou teach the computer-implemented method according to claim 4. 
	Xu and Papadimitriou do not explicitly disclose
wherein the score function is a profit-maximization score function.
However, Joshi (US 20140025420 A1) teaches
wherein the score function is a profit-maximization score function (para [0340] The following objective functions can be used to maximize profit for a product assortment or to maximize rank (e.g., sales score) of a product assortment. Equation 1 is an objective function for maximizing profit.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the score function of Xu and Papadimitriou profit score function of Joshi.
Doing so would allow for maximizing objectives with constraints (Joshi para [0269]).
Regarding Claim 17,
Claim 17 is the machine-readable storage medium corresponding to the method of claim 1. Claim 17 is substantially similar to claim 6 and is rejected on the same grounds. 

Claims 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xu/Papadimitriou, as applied above, and further in view of Newton et al. (US-20160012454-A1).
Regarding Claim 9,
Xu and Papadimitriou teach the computer-implemented method according to claim 1. 
	Xu and Papadimitriou do not explicitly disclose
wherein the one or more multi-scale time-series data sets includes a social-media data set.
However, Newton (US 20160012454 A1) teaches
wherein the one or more multi-scale time-series data sets includes a social-media data set (para [0205] As illustrated in the flowchart 1300, each piece of content 1305 that matches the topic container 950 is scheduled to have its viral properties extracted at step 1310 on a regular schedule, and stored in time series so that the history of each viral property is recorded. Each piece of content 1305 has a social media outlet (e.g. site, channel for video streaming, or user profile page) where it has originated. For blogs, a blog post is a piece of content, and the blog site is the originating site. For a recorded streaming video, the origin is the user's channel on the streaming video provider's site.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the time series data of Xu and Papadimitriou with the social media data of Newton.
Doing so would allow for improving the method for determining a measure of various categories of media owners (Newton para [0154]).
Regarding Claim 10,
Xu, Papadimitriou and Newton teach the computer-implemented method according to claim 9. Newton further teaches wherein the social-media data set comprises a social-media data stream (para [0205] As illustrated in the flowchart 1300, each piece of content 1305 that matches the topic container 950 is scheduled to have its viral properties extracted at step 1310 on a regular schedule, and stored in time series so that the history of each viral property is recorded. Each piece of content 1305 has a social media outlet (e.g. site, channel for video streaming, or user profile page) where it has originated. For blogs, a blog post is a piece of content, and the blog site is the originating site. For a recorded streaming video, the origin is the user's channel on the streaming video provider's site.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the time series data of Xu and Papadimitriou with the social media data of Newton.
Doing so would allow for improving the method for determining a measure of various categories of media owners (Newton para [0154]).
Regarding Claim 20,
Claim 20 is the machine-readable storage medium corresponding to the method of claim 1. Claim 20 is substantially similar to claim 9 and is rejected on the same grounds. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gao et al (US 9846836 B2) – discloses a interestingness score using time series data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.N./Examiner, Art Unit 2121                               



                                                                                                                                                                         /Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121